DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the following minor informalities:
line 2: "coils receive" should read "coils that receive"
line 3: "coils receive" should read "coils that receive"
Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
pg. 10, line 15: "characteristics heat transfer" should read "characteristics of heat transfer"
pg. 12, line 15: “include” should read “includes”
pg. 12, line 20: “first-side” should read “second-side”
pg. 13, line 9: “may be provide” should read “may be provided”
pg. 18, line 16: “controller 140 receive” should read “controller 140 receives”
pg. 24, line 29: “heat recover unit” should read “heat recovery unit”
pg. 25, line 30: “602at” should read “602 at”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.
Claim 1 recites the limitation "receive c" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “receive coolant” to “receive the coolant”.
Claim 1 recites the limitation "flow".  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing every recitation of “flow” after line 10 in claim 1 to “the flow”. 
Claim 1 recites the limitation "flow of coolant" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “flow of coolant” to “flow of the coolant”.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being
indefinite in that it fails to point out what is included or excluded by the claim language. The recitation
“a fourth valve positioned and configured to regulate flow of the coolant between the first coolant line
and a water condenser” is unclear as claim 1 later goes on to say “cause the fourth valve to be in the
open position such that flow of the coolant is allowed between the second coolant line and the water
condenser”. It is unclear to the Examiner if the fourth valve is connected to the first or second coolant
line.
Claim 3 recites the limitation "coolant" in line 3. It is unclear which coolant is being referred to. The Examiner recommends changing “coolant” to “the coolant”.
Claim 4 recites the limitation "second valve" in line 8. It is unclear which coolant is being referred to. The Examiner recommends changing “second valve” to “the second valve”.
Claim 7 recites the limitation “a flow”. It is unclear to the Examiner if a second flow is being claimed as “flow” is already claimed in claim 1. 
Claim 7 recites the limitation “a water condenser”. It is unclear to the Examiner if a second flow is being claimed as “a water condenser” is already claimed in claim 1. 
Claim 8 recites the limitation "coolant" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “coolant” to “the coolant”.
Claim 8 recites the limitation "flow".  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing every recitation of “flow” after line 19 in claim 8 to “the flow”. 
Claim 8 recites the limitation "coolant" in line 18. It is unclear which coolant is being referred to.
If the “coolant” of line 18 is the same “coolant” as the coolant of line 9, the Examiner recommends
changing “coolant” to “the coolant”.
Claim 8 recites the limitation "the fourth valve" in line 28.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “the fourth valve” to “a fourth valve”.
Claim 10 recites the limitation "coolant" in line 3. It is unclear which coolant is being referred to. The Examiner recommends changing “coolant” to “the coolant”.
Claim 12 recites the limitation "the compressor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “the compressor” to “a compressor”.
Claim 14 recites the limitation "coolant" in line 2. There is insufficient antecedent basis for this
limitation in the claim. The Examiner recommends changing “coolant” to “a coolant”.
Claim 14 recites the limitation "coolant" in line 4. It is unclear which coolant is being referred to.
If the “coolant” of line 4 is the same “coolant” as the coolant of line 2, the Examiner recommends
changing “coolant” to “the coolant”.
Claim 14 recites the limitation "flow" in line 8. There is insufficient antecedent basis for this
limitation in the claim. The Examiner recommends changing “flow” to “a flow”. Each recitation of “flow”
in claim 14 after the recitation of “flow” in line 8 should be changed to “the flow”.
Claim 16 recites the limitation "coolant" in line 3. It is unclear which coolant is being referred to.
The Examiner recommends changing “coolant” to “the coolant”.
Claim 17 recites the limitation "second valve" in line 8. It is unclear which coolant is being referred to. The Examiner recommends changing “second valve” to “the second valve”.
	Claims 2 and 5-6 are also rejected by virtue of their dependency on claim 1. 
	Claims 9, 11, and 13 are also rejected by virtue of their dependency on claim 8.
	Claims 15 and 18-20 are also rejected by virtue of their dependency on claim 14.
	All claims are examined as best understood in regards to the 112(b) rejections above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,6-8, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ridder et al. (EP 3351862), hereinafter, Ridder in view of Takahashi et al. (JP 2014134321), hereinafter
Takahashi; Silva et al. (WO 2020247154), hereinafter Silva; Chamoun (WO 2017203317), hereinafter
Chamoun; and Kopko at al. (US 20180120005), hereinafter Kopko.
Regarding claim 1, Ridder discloses a system (Fig. 3, airside system 300) comprising:
a first set of coils (Fig. 3, cooling coil 334) configured to:
receive coolant from (Pg. 10, paragraph 80, Cooling coil 334 may receive a chilled fluid
from waterside system 200) a first coolant line (Fig. 3, piping 342);
transfer heat from the coolant to outdoor air (Pg. 10, paragraph 79, Fan 338 can be
configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and
provide supply air 310 to building zone 306); and
provide the coolant (Pg. 10, paragraph 80, may return the chilled fluid to waterside
system 200 via piping 344) to a second coolant line (Fig. 3, piping 344);
a second set of coils (Fig. 3, heating coil 336) configured to:
receive coolant from (Pg. 10, paragraph 80, Heating coil 336 may receive a heated fluid
from waterside system 200) a third coolant line (Fig. 3, piping 348);
transfer heat from the coolant to outdoor air (Pg. 10, paragraph 79, Fan 338 can be
configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and
provide supply air 310 to building zone 306); and
provide the coolant (Pg. 10, paragraph 80, may return the heated fluid to waterside
system 200 via piping 350) to a fourth coolant line (Fig. 3, piping 350);
a first valve (Fig. 3, valve 346). 
However, Ridder does not disclose a first valve positioned and configured to regulate
flow of the coolant between the first coolant line and the third coolant line;
Takahashi, in the same field of endeavor, teaches a first valve (Fig. 1, three-way valve
41) positioned and configured to regulate flow of the coolant between the first coolant line and the third coolant line (Fig. 1, pg. 8, paragraph 43, The three-way valve 41 has a general configuration, not shown, and has, for example, one inlet and two outlets, and a valve is provided in each of the two outlets. Then, for example, by setting one of the two outlet valves in the “closed state” and the other in the “open state”, for example, the control device 45 described later controls the flow out only from the other).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the first valve of the system disclosed by Ridder with the first valve configured to regulate the flow between the first and third coolant lines as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because in the case where the first heat exchanger 11b is bypassed, the substantial pipe length through which the first refrigerant flows becomes short, so that the pump power is reduced, and the energy saving effect can be obtained. Basically, if the first heat exchanger 11b cannot cool the warm air with the first refrigerant (in other words, the temperature is raised) because the outside air temperature is high, the first refrigerant is branched into the branch pipe 42 (Takahashi, pg. 8, paragraph 45).
Ridder further discloses a second valve (Fig. 3, valve 352).
However, Ridder as modified does not disclose a second valve positioned and configured to regulate flow of the coolant between the second coolant line and the fourth coolant line.
Silva, in the same field of endeavor, teaches a second valve (Fig. 2, valve 43) positioned and configured to regulate flow of the coolant between the second coolant line and the fourth coolant line (Pg. 7, paragraph 40, Each economizer module 42 is arranged in fluid communication with an inlet conduit and includes a valve 43, such as a three way valve for example, to selectively control a flow of fluid F to the module 42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the second valve of Ridder as modified with the second valve configured to regulate the flow of coolant between the second and fourth coolant lines of Silva. One of ordinary skill in the art would have been motivated to make this modification to selectively control a flow of fluid F to the module 42 (Silva, pg. 7, paragraph 40).
Ridder as modified further does not disclose a third valve positioned and configured to regulate flow of coolant between the fourth coolant line and a fifth coolant line, wherein the fifth coolant line is coupled to a water evaporator.
Chamoun, in the same field of endeavor, teaches a third valve (Fig, 1 liquid cooler valve 44) positioned and configured to regulate flow of coolant between the fourth coolant line and a fifth coolant line (See annotated Fig. 1 of Chamoun below, fifth line D), wherein the fifth coolant line is coupled to a water evaporator (Fig. 1b, evaporator 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ridder as modified with the third valve, fifth line, and evaporator of Chamoun. One of ordinary skill in the art would have been motivated to make this modification to direct the flow of fluid from the liquid cooler 26 to the second condenser 28 and/or the evaporator 22, which allows for multiple modes of operation (Chamoun, pg. 4, paragraph 24).
Ridder as modified does not disclose a three-way valve;
the three-way valve configured to regulate flow of the coolant between the fifth coolant line, the third coolant line, and a coolant input line;
Kopko, in the same field of endeavor, teaches a three-way valve (Fig. 10, valve 38) the three-way valve configured to regulate flow of the coolant between the fifth coolant line, the third coolant line, and a coolant input line (Fig. 10, return line 34)(Pg. 2, paragraph 28, a valve 38 may be located at connection point 37 and may direct the cooling fluid to free cooling system 28. In certain embodiments, valve 38 may be a three-way servo controlled valve configured to direct cooling fluid through the free cooling system 28 in one position and to bypass the free cooling system 28 in another position);
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ridder as modified with the three-way valve of Kopko. One of ordinary skill in the art would have been motivated to make this modification to allow for different modes of operation (Kopko, pg. 2, paragraph 24).
Ridder as modified further discloses a fourth valve (Ridder, Fig. 6, valve 626) positioned and configured to regulate flow of the coolant between the first coolant line and a water condenser (Ridder, Fig. 6, condenser 612);
However, Fig. 6 of Ridder uses a cooling tower in lieu of the cooling system comprising coils disclosed in Fig. 3 of Ridder. Further Ridder discloses the how the systems discloses are interchangeable within the HVAC system 100 (Ridder, pg. 19, paragraph 143, HVAC equipment 930 can include any of a variety of controllable systems or devices in HVAC system 600. For example, HVAC equipment 930 can include cooling tower 602, fan 604, chiller 610, pumps 620-622, and/or valves 624-630. HVAC equipment 930 can include any of the systems or devices of HVAC system 100, waterside system 200, or airside system 300, as described with reference to FIGS. 1-3. For example, HVAC equipment 930 can include one or more chillers, boilers, AHUs, economizers, controllers, actuators, fans, pumps, electronic valves, and/or other types of equipment which can be operated by controller 640 to affect a variable state or condition (e.g., temperature, humidity, airflow, lighting, etc.) in or around building 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Fig. 3 of Ridder as modified to include the fourth valve and water condenser of the system of Fig. 6 of Ridder. One of ordinary skill in the art would have been motivated to make this modification to control the flow of the chilled fluid in the chilled fluid circuit to operate in both a mechanical cooling mode and a free cooling mode (Ridder, pg. 16, paragraph 125).
The airside system 300 (Fig. 3) of Ridder as modified does not further discloses a compressor
configured to compress a refrigerant provided to the water condenser.
However, the HVAC system 600 (Fig. 6) of Ridder discloses a compressor (Ridder, Fig. 69,
compressor 614) configured to compress a refrigerant provided to the water condenser (Fig. 6 of Ridder
shows the flow of refrigerant moving through compressor 614 on its way to condenser 612).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the airside system 300 of Ridder as modified to include the compressor configured to compress a refrigerant provided to the water condenser as taught by the HVAC system 600 of Ridder.
One of ordinary skill in the art would have been motivated to make this modification to circulate the
refrigerant between the condenser 612; and the evaporator 616 (Ridder, pg. 16, paragraph 123). Further, Ridder discloses how the systems are interchangeable with the HVAC system 100 (Ridder, pg. 19, paragraph 143, HVAC equipment 930 can include any of a variety of controllable systems or devices
in HVAC system 600. For example, HVAC equipment 930 can include cooling tower 602, fan 604, chiller
610, pumps 620-622, and/or valves 624-630. HVAC equipment 930 can include any of the systems or
devices of HVAC system 100, waterside system 200, or airside system 300, as described with reference
to FIGS. 1-3. For example, HVAC equipment 930 can include one or more chillers, boilers, AHUs, economizers, controllers, actuators, fans, pumps, electronic valves, and/or other types of equipment
which can be operated by controller 640 to affect a variable state or condition (e.g., temperature,
humidity, airflow, lighting, etc.) in or around building 10).
Ridder as modified further discloses and a controller (Ridder, Fig. 9, controller 640)
coupled to the first valve, second valve, third valve, fourth valve, and three-way valve (Ridder,
pg. 16, paragraph 125, valves 624-630 may be three-way valves which can be operated by a
controller 640; further, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have reprogrammed the controller of Ridder to
operate with each of the valves modified into Ridder), the controller comprising a processor
(Ridder, Fig. 9, processor 906) configured to:
receive a temperature measurement and an indoor setpoint temperature (Fig. 9 of ridder
shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors
914 are disclosed to include measurements of temperature (Ridder, pg. 17, paragraph 133) and
user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder,
pg. 19, paragraph 142);
determine, based on a comparison of the temperature measurement to the indoor setpoint
temperature, that the system should operate in a low-temperature operating mode (Fig. 11
depicts a flow chart which shows a comparison of TOA (outside air temperature) to TFC (free cooling temperature) to decide if free cooling should be used. Free cooling is further disclosed to be used in response to a determination that the actual outside air temperature is currently below the free cooling threshold, and transitioning the HVAC system from operating in a no cooling state to operating in the free cooling state in response to a determination that the actual outside air temperature is below the free cooling temperature threshold (Ridder, pg. 3, paragraph 24).  
However, Ridder as modified does not disclose after determining that the system should
operate in the low-temperature operating mode:
cause the first valve to be in an open position such that flow of the coolant is allowed
between the first coolant line and the third coolant line;
cause the second valve to be in the open position such that flow of the coolant is allowed between the second coolant line and the fourth coolant line.
Silva, in the same field of endeavor teaches, disclose after determining that the system
should operate in the low-temperature operating mode:
cause the first valve to be in an open position such that flow of the coolant is allowed
between the first coolant line and the third coolant line (Fig. 2, pg. 10, paragraph 50, In a second, free cooling mode, the valves 43 are positioned to direct the entire fluid flow F into the one or more modules 42 of the fluid economizer 40. Within the heat exchanger assemblies 50 of each module, the fluid F is arranged in a heat exchange relationship with cool ambient air);
cause the second valve to be in the open position such that flow of the coolant is allowed between the second coolant line and the fourth coolant line (Fig. 2, pg. 10, paragraph 50, In a second, free cooling mode, the valves 43 are positioned to direct the entire fluid flow F into the one or more modules 42 of the fluid economizer 40. Within the heat exchanger assemblies 50 of each module, the fluid F is arranged in a heat exchange relationship with cool ambient air);
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the system of Ridder as modified with the operation of the first and second valves during
low-ambient temperature operating mode as taught by Silva. One of ordinary skill in the art would have motivated to make this modification because in free-cooling mode, the evaporator 14 is not used to cool the fluid F. In such examples, the vapor compression cycle 10 need not be operational since all cooling is performed by the fluid economizer 40. (Silva, pg. 10, paragraph 50).
Ridder as modified further discloses cause the third valve to be in an open position such that
flow of the coolant is allowed between the fourth coolant line and the fifth coolant line (Chamoun,
Fig. 3, pg. 6, paragraph 29, In free cooling mode, the compressor 16 is stopped, and both first expansion valve 20 and second expansion valve 34 are closed, such that refrigerant flow through the first condenser 18, the second condenser 28 and the evaporator 22 is stopped. Further, dry cooler valve 44 is set to bypass the second condenser 25 28 and the dry cooler pump 38 is stopped, so there is no fluid flow through the second condenser 28. Input valve 42 is set to direct the first flow of fluid 46 toward the liquid cooler 26. The first flow of fluid 46 circulation is driven by the output pump 48, which urges the first flow of fluid 46 from the cooling location 40, through the liquid cooler 26 where the first flow of fluid 46 is cooled, through the evaporator 22 and back to the cooling location 40) Further, the operation of the third valve is a result of the modification of references used above in the rejection of claim 1. Additionally, when the third valve of Chamoun is modified into the system of Ridder as modified, it would have the same function of the third valve of the claimed invention;
cause the fourth valve to be in the closed position such that flow of the coolant is prevented
between the second coolant line and the water condenser (Fig. 8 of Ridder shows valve 626 closed between the condenser 612 and the cooling tower of Ridder. The valve 626 would keep the same configuration when modified into Fig. 3 of Ridder as stated above);
and cause the three-way valve to be in a position such that flow of the coolant is:
allowed between the coolant input and the fifth coolant line; and
prevented between the fifth coolant line and the third coolant line (Kopko, pg. 2, paragraph 24, A valve 38 may be located at connection point 37 and may direct the cooling fluid to free cooling
system 28. In certain embodiments, valve 38 may be a three-way servo controlled valve
configured to direct cooling fluid through the free cooling system 28 in one position and to
bypass the free cooling system 28 in another position). The three-way valve of Kopko is shown
to be configured to switch fluid between circuit depending on the selected operation and would
maintain this configuration when modified into Ridder as modified above.

    PNG
    media_image1.png
    844
    765
    media_image1.png
    Greyscale

Annotated Fig. 1 of Chamoun
Regarding claim 6, Ridder as modified discloses the system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the processor (Ridder, Fig. 11, step 1112) is further configured to, after determining that the system should operate in the low-temperature operating mode, cause the compressor to turn off (Ridder, Fig. 8, pg. 17, paragraph 130, the flow paths used in the free cooling state are shown in solid lines, whereas the flow paths not used in the free cooling state are shown in broken lines…Chiller 610 is not used and the fluid conduits connecting to chiller 610 are blocked). Further, the compressor 614 is a part of the chiller 610, therefore, if the chiller 610 is not used, neither is the compressor 614. 
Regarding claim 7, Ridder as modified discloses the system of claim 1 (see the combination of references used in the rejection of claim 1 above).
However, the system of Ridder as modified does not disclose wherein the system further comprises:
a coolant pump configured, when turned on, to provide a flow of coolant from the first set of coils and the second set of coils to a water condenser; and 
wherein the processor is further configured to, after determining that the system should operate in the low-temperature operating mode, cause the coolant pump to turn off.
Kopko, in the same field of endeavor, teaches wherein the system further comprises:
a coolant pump (Fig. 2, pump 68) configured, when turned on, to provide a flow of coolant from the first set of coils and the second set of coils to a water condenser (Fig. 2, condenser 62; Pg. 6, paragraph 49, during the third mode of operation, a portion of the cooling fluid may be isolated within the second circuit 32 and pump 68 may be engaged to circulate the isolated cooling fluid through the second circuit 32 to remove heat from refrigeration system 26); and 
wherein the processor is further configured to, after determining that the system should operate in the low-temperature operating mode, cause the coolant pump to turn off (Pg. 4, paragraph 38, For example, control circuitry 72 may set valve 38 to direct cooling fluid through free cooling system 28 and may disable pump 68 and compressor 58. Control circuitry 72 may operate chiller 12 in the first mode of operation until the temperature of the ambient air reaches a specified value or is a certain amount above the temperature of the cooling fluid).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ridder as modified to include the coolant pump of Kopko and to reprogram the processor of Ridder as modified to turn off the coolant pump during the low-temperature operating mode as taught by Kopko. One of ordinary skill in the art would have been motivated to make this modification to optimize energy input efficiency in different modes of operation. 
Regarding claim 8, Ridder discloses a method of operating a combined chiller/free cooling system (Fig. 11, process 1100), the method comprising:
receiving a temperature measurement and an indoor setpoint temperature (Fig. 9 of ridder shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors 914 are disclosed to include measurements of temperature (Ridder, pg. 17, paragraph 133) and user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder, pg. 19, paragraph 142));
determining, based on a comparison of the temperature measurement to the indoor setpoint temperature, that the combined chiller/free cooling system should operate in a low-temperature operating mode (Fig. 11 depicts a flow chart which shows a comparison of TOA (outside air temperature) to TFC (free cooling temperature) to decide if free cooling should be used. Free cooling is further disclosed to be used whenever the outdoor wet bulb air temperature is below a minimum temperature required for free cooling. (Ridder, pg. 2, paragraph 4)), wherein the combined chiller/free cooling system comprises:
a first set of coils (Fig. 3, cooling coil 334) configured to:
receive coolant from (Pg. 10, paragraph 80, Cooling coil 334 may receive a chilled fluid
from waterside system 200) a first coolant line (Fig. 3, piping 342);
transfer heat from the coolant to outdoor air (Pg. 10, paragraph 79, Fan 338 can be
configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and
provide supply air 310 to building zone 306); and
provide the coolant (Pg. 10, paragraph 80, may return the chilled fluid to waterside
system 200 via piping 344) to a second coolant line (Fig. 3, piping 344);
a second set of coils (Fig. 3, heating coil 336) configured to:
receive coolant from (Pg. 10, paragraph 80, Heating coil 336 may receive a heated fluid
from waterside system 200) a third coolant line (Fig. 3, piping 348);
transfer heat from the coolant to outdoor air (Pg. 10, paragraph 79, Fan 338 can be
configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and
provide supply air 310 to building zone 306); and
provide the coolant (Pg. 10, paragraph 80, may return the heated fluid to waterside
system 200 via piping 350) to a fourth coolant line (Fig. 3, piping 350);
a first valve (Fig. 3, valve 346)
a second valve (Fig. 3, valve 352).
However, Ridder as modified does not disclose after determining that the system should
operate in the low-temperature operating mode:
causing a first valve to be in an open position such that flow of coolant is allowed between the first coolant line and the third coolant line, wherein the first valve is positioned and configured to regulate flow of the coolant between the first coolant line and the third coolant line;
causing a second valve to be in the open position such that flow of the coolant is allowed between the second coolant line and the fourth coolant line;
Takahashi, in the same field of endeavor, teaches a first valve (Fig. 1, three-way valve
41) positioned and configured to regulate flow of the coolant between the first coolant line and the third coolant line (Fig. 1, pg. 8, paragraph 43, The three-way valve 41 has a general configuration, not shown, and has, for example, one inlet and two outlets, and a valve is provided in each of the two outlets. Then, for example, by setting one of the two outlet valves in the “closed state” and the other in the “open state”, for example, the control device 45 described later controls the flow out only from the other).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the first valve of the system disclosed by Ridder with the first valve configured to regulate the flow between the first and third coolant lines as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification because in the case where the first heat exchanger 11b is bypassed, the substantial pipe length through which the first refrigerant flows becomes short, so that the pump power is reduced, and the energy saving effect can be obtained. Basically, if the first heat exchanger 11b cannot cool the warm air with the first refrigerant (in other words, the temperature is raised) because the outside air temperature is high, the first refrigerant is branched into the branch pipe 42 (Takahashi, pg. 8, paragraph 45).
Silva, in the same field of endeavor, teaches a second valve (Fig. 2, valve 43) positioned and configured to regulate flow of the coolant between the second coolant line and the fourth coolant line (Pg. 7, paragraph 40, Each economizer module 42 is arranged in fluid communication with an inlet conduit and includes a valve 43, such as a three way valve for example, to selectively control a flow of fluid F to the module 42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the second valve of Ridder as modified with the second valve configured to regulate the flow of coolant between the second and fourth coolant lines of Silva. One of ordinary skill in the art would have been motivated to make this modification to selectively control a flow of fluid F to the module 42 (Silva, pg. 7, paragraph 40).
Silva, in the same field of endeavor teaches, further discloses after determining that the system
should operate in the low-temperature operating mode:
causing a first valve to be in an open position such that flow of coolant is allowed between the first coolant line and the third coolant line, wherein the first valve is positioned and configured to regulate flow of the coolant between the first coolant line and the third coolant line (Fig. 2, pg. 10, paragraph 50, In a second, free cooling mode, the valves 43 are positioned to direct the entire fluid flow F into the one or more modules 42 of the fluid economizer 40. Within the heat exchanger assemblies 50 of each module, the fluid F is arranged in a heat exchange relationship with cool ambient air);
causing a second valve to be in the open position such that flow of the coolant is allowed between the second coolant line and the fourth coolant line (Fig. 2, pg. 10, paragraph 50, In a second, free cooling mode, the valves 43 are positioned to direct the entire fluid flow F into the one or more modules 42 of the fluid economizer 40. Within the heat exchanger assemblies 50 of each module, the fluid F is arranged in a heat exchange relationship with cool ambient air);
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the system of Ridder as modified with the operation of the first and second valves during
low-ambient temperature operating mode as taught by Silva. One of ordinary skill in the art would have motivated to make this modification because in free-cooling mode, the evaporator 14 is not used to cool the fluid F. In such examples, the vapor compression cycle 10 need not be operational since all cooling is performed by the fluid economizer 40. (Silva, pg. 10, paragraph 50).
Ridder as modified does not disclose causing a third valve to be in the open position such that flow of the coolant is allowed between the fourth coolant line and a fifth coolant line, wherein the fifth coolant line is coupled to a water evaporator and a three-way valve;
Chamoun, in the same field of endeavor, teaches causing a third valve (Fig, 1 liquid cooler valve 44) to be in the open position such that flow of the coolant is allowed between the fourth coolant line and a fifth coolant line (See annotated Fig. 1 of Chamoun below, fifth line D) (Chamoun, Fig. 3, pg. 6, paragraph 29, In free cooling mode, the compressor 16 is stopped, and both first expansion valve 20 and second expansion valve 34 are closed, such that refrigerant flow through the first condenser 18, the second condenser 28 and the evaporator 22 is stopped. Further, dry cooler valve 44 is set to bypass the second condenser 25 28 and the dry cooler pump 38 is stopped, so there is no fluid flow through the second condenser 28. Input valve 42 is set to direct the first flow of fluid 46 toward the liquid cooler 26. The first flow of fluid 46 circulation is driven by the output pump 48, which urges the first flow of fluid 46 from the cooling location 40, through the liquid cooler 26 where the first flow of fluid 46 is cooled, through the evaporator 22 and back to the cooling location 40), wherein the fifth coolant line is coupled to a water evaporator (Fig. 1b, evaporator 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ridder as modified with the third valve, fifth line, and evaporator configured such that in the open position such that flow of the coolant is allowed between the fourth coolant line and the fifth coolant line as taught by Chamoun. One of ordinary skill in the art would have been motivated to make this modification to direct the flow of fluid from the liquid cooler 26 to the second condenser 28 and/or the evaporator 22, which allows for multiple modes of operation (Chamoun, pg. 4, paragraph 24).
Ridder as modified does not disclose a three-way valve;
the three-way valve configured to regulate flow of the coolant between the fifth coolant line, the third coolant line, and a coolant input line;
Kopko, in the same field of endeavor, teaches a three-way valve (Fig. 10, valve 38) the three-way valve configured to regulate flow of the coolant between the fifth coolant line, the third coolant line, and a coolant input line (Pg. 2, paragraph 28, a valve 38 may be located at connection point 37 and may direct the cooling fluid to free cooling system 28. In certain embodiments, valve 38 may be a three-way servo controlled valve configured to direct cooling fluid through the free cooling system 28 in one position and to bypass the free cooling system 28 in another position);
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ridder as modified with the three-way valve of Kopko. One of ordinary skill in the art would have been motivated to make this modification to allow for different modes of operation (Kopko, pg. 2, paragraph 24).
Ridder as modified further discloses causing the fourth valve (Ridder, Fig. 6, valve 626) to be in a closed position such that flow of the coolant is prevented between the second coolant line (Fig. 8 of Ridder depicts valve 626 in a position that does not allow flow of water from the condenser 612 to the lines of the cooling tower) and a water condenser (Ridder, Fig. 6, condenser 612); 
However, Fig. 6 of Ridder uses a cooling tower in lieu of the cooling system comprising coils disclosed in Fig. 3 of Ridder. Further Ridder discloses the how the systems discloses are interchangeable within the HVAC system 100 (Ridder, pg. 19, paragraph 143, HVAC equipment 930 can include any of a variety of controllable systems or devices in HVAC system 600. For example, HVAC equipment 930 can include cooling tower 602, fan 604, chiller 610, pumps 620-622, and/or valves 624-630. HVAC equipment 930 can include any of the systems or devices of HVAC system 100, waterside system 200, or airside system 300, as described with reference to FIGS. 1-3. For example, HVAC equipment 930 can include one or more chillers, boilers, AHUs, economizers, controllers, actuators, fans, pumps, electronic valves, and/or other types of equipment which can be operated by controller 640 to affect a variable state or condition (e.g., temperature, humidity, airflow, lighting, etc.) in or around building 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Fig. 3 of Ridder as modified to include the fourth valve and water condenser of the system of Fig. 6 of Ridder. One of ordinary skill in the art would have been motivated to make this modification to control the flow of the chilled fluid in the chilled fluid circuit to operate in both a mechanical cooling mode and a free cooling mode (Ridder, pg. 16, paragraph 125).
Ridder as modified further discloses causing the tree-way valve to be in a position such that flow of the coolant is:
allowed between a coolant input (Fig. 10, return line 34) of the combined chiller/free cooling system and the third coolant line; and
prevented between the fifth coolant line and the third coolant line (Kopko, pg. 2, paragraph 24, A valve 38 may be located at connection point 37 and may direct the cooling fluid to free cooling system 28. In certain embodiments, valve 38 may be a three-way servo controlled valve configured to direct cooling fluid through the free cooling system 28 in one position and to bypass the free cooling system 28 in another position). The three-way valve of Kopko is shown to be configured to switch fluid between circuit depending on the selected operation and would maintain this configuration when modified into Ridder as modified above.

    PNG
    media_image1.png
    844
    765
    media_image1.png
    Greyscale

Annotated Fig. 1 of Chamoun
Regarding claim 12, Ridder as modified discloses the method of claim 8 (see the combination of references used in the rejection of claim 8 above), further comprising, after determining that the system should operate in the low-temperature operating mode, cause the compressor to turn off (Ridder, Fig. 8, pg. 17, paragraph 130, the flow paths used in the free cooling state are shown in solid lines, whereas the flow paths not used in the free cooling state are shown in broken lines…Chiller 610 is not used and the fluid conduits connecting to chiller 610 are blocked). Further, the compressor 614 is a part of the chiller 610, therefore, if the chiller 610 is not used, neither is the compressor 614.
Regarding claim 13, Ridder as modified discloses the method of claim 8 (see the combination of references used in the rejection of claim 8 above).
However, the system of Ridder as modified does not disclose further comprising, after determining that the combined chiller/free cooling system should operate in the low-temperature operating mode, causing a coolant pump of the combined chiller/free cooling system to turn off.
Kopko, in the same field of endeavor, teaches further comprising, after determining that the combined chiller/free cooling system should operate in the low-temperature operating mode, causing a coolant pump (Fig. 2, pump 68) of the combined chiller/free cooling system to turn off (Pg. 4, paragraph 38, For example, control circuitry 72 may set valve 38 to direct cooling fluid through free cooling system 28 and may disable pump 68 and compressor 58. Control circuitry 72 may operate chiller 12 in the first mode of operation until the temperature of the ambient air reaches a specified value or is a certain amount above the temperature of the cooling fluid).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Ridder as modified to include the coolant pump of Kopko and modify the method of Ridder as modified to turn off the coolant pump during the low-temperature operating mode as taught by Kopko. One of ordinary skill in the art would have been motivated to make this modification to optimize energy input efficiency in different modes of operation. 
Regarding claim 14, Ridder discloses a controller (Fig. 9, controller 640) of a combined chiller/free cooling system (Fig. 3, airside system 300) comprising a first set of coils (Fig. 3, cooling coil
334) configured to receive coolant from (Pg. 10, paragraph 80, Cooling coil 334 may receive a chilled
fluid from waterside system 200) a first coolant line (Fig. 3, piping 342), transfer heat from the coolant
to outdoor air (Pg. 10, paragraph 79, Fan 338 can be configured to force supply air 310 through cooling
coil 334 and/or heating coil 336 and provide supply air 310 to building zone 306), and provide the coolant to (Pg. 10, paragraph 80, may return the chilled fluid to waterside system 200 via piping 344) a
second coolant line (Fig. 3, piping 344); and a second set of coils (Fig. 3, heating coil 336) configured to
receive coolant from (Pg. 10, paragraph 80, Heating coil 336 may receive a heated fluid from waterside
system 200) a third coolant line (Fig. 3, piping 348), transfer heat from the coolant to outdoor air (Pg. 10,
paragraph 79, Fan 338 can be configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and provide supply air 310 to building zone 306), and provide the coolant to (Pg. 10, paragraph
80, may return the heated fluid to waterside system 200 via piping 350) a fourth coolant line (Fig. 3,
piping 350), the controller comprising:
an input/output interface communicatively (Fig. 9, communication interface 912) coupled to:
a first valve (Fig. 3, valve 346)
However, Ridder does not disclose a first valve positioned and configured to regulate flow of the
coolant between the first coolant line and the third coolant line;
Takahashi, in the same field of endeavor, teaches a first valve (Fig. 1, three-way valve 41)
positioned and configured to regulate flow of the coolant between the first coolant line and the third
coolant line (Fig. 1, pg. 8, paragraph 43, The three-way valve 41 has a general configuration, not shown,
and has, for example, one inlet and two outlets, and a valve is provided in each of the two outlets. Then,
for example, by setting one of the two outlet valves in the “closed state” and the other in the “open
state”, for example, the control device 45 described later controls the flow out only from the other).
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the first valve of the system disclosed by Ridder with the first valve configured to regulate the
flow between the first and third coolant lines as taught by Takahashi. One of ordinary skill in the art
would have been motivated to make this modification because in the case where the first heat exchanger 11b is bypassed, the substantial pipe length through which the first refrigerant flows
becomes short, so that the pump power is reduced, and the energy saving effect can be obtained.
Basically, if the first heat exchanger 11b cannot cool the warm air with the first refrigerant (in other
words, the temperature is raised) because the outside air temperature is high, the first refrigerant is
branched into the branch pipe 42 (Takahashi, pg. 8, paragraph 45).
Ridder further discloses a second valve (Fig. 3, valve 352).
However, Ridder as modified does not disclose a second valve positioned and configured to
regulate flow of the coolant between the second coolant line and the fourth coolant line.
Silva, in the same field of endeavor, teaches a second valve (Fig. 2, valve 43) positioned and
configured to regulate flow of the coolant between the second coolant line and the fourth coolant line
(Pg. 7, paragraph 40, Each economizer module 42 is arranged in fluid communication with an inlet conduit and includes a valve 43, such as a three way valve for example, to selectively control a flow of
fluid F to the module 42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the second valve of Ridder as modified with the second valve configured to regulate the flow
of coolant between the second and fourth coolant lines of Silva. One of ordinary skill in the art would
have been motivated to make this modification to selectively control a flow of fluid F to the module 42
(Silva, pg. 7, paragraph 40).
Ridder as modified further does not disclose a third valve positioned and configured to regulate flow of coolant between the fourth coolant line and a fifth coolant line, wherein the fifth coolant line is coupled to a water evaporator. 
Chamoun, in the same field of endeavor, teaches a third valve (Fig, 1 liquid cooler valve 44)
positioned and configured to regulate flow of coolant between the fourth coolant line and a fifth coolant
line (See annotated Fig. 1 of Chamoun below, fifth line D), wherein the fifth coolant line is coupled to a
water evaporator (Fig. 1b, evaporator 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the system of Ridder as modified with the third valve, fifth line, and evaporator of Chamoun.
One of ordinary skill in the art would have been motivated to make this modification to direct the flow
of fluid from the liquid cooler 26 to the second condenser 28 and/or the evaporator 22, which allows for
multiple modes of operation (Chamoun, pg. 4, paragraph 24).
Ridder as modified does not disclose a three-way valve; 
the three-way valve configured to regulate flow of the coolant between the fifth coolant line, the third coolant line, and a coolant input line;
Kopko, in the same field of endeavor, teaches a three-way valve (Fig. 10, valve 38) the three-way valve configured to regulate flow of the coolant between the fifth coolant line, the third coolant line, and a coolant input line (Fig. 10, return line 34)(Pg. 2, paragraph 28, a valve 38 may be located at connection point 37 and may direct the cooling fluid to free cooling system 28. In certain embodiments, valve 38 may be a three-way servo controlled valve configured to direct cooling fluid through the free cooling system 28 in one position and to bypass the free cooling system 28 in another position);
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the system of Ridder as modified with the three-way valve of Kopko. One of ordinary skill in
the art would have been motivated to make this modification to allow for different modes of operation
(Kopko, pg. 2, paragraph 24).
Ridder as modified further discloses a fourth valve (Ridder, Fig. 6, valve 626) positioned and
configured to regulate flow of the coolant between the first coolant line and a water condenser (Ridder,
Fig. 6, condenser 612);
However, Fig. 6 of Ridder uses a cooling tower in lieu of the cooling system comprising coils
disclosed in Fig. 3 of Ridder. Further Ridder discloses the how the systems discloses are interchangeable
within the HVAC system 100 (Ridder, pg. 19, paragraph 143, HVAC equipment 930 can include any of a
variety of controllable systems or devices in HVAC system 600. For example, HVAC equipment 930 can
include cooling tower 602, fan 604, chiller 610, pumps 620-622, and/or valves 624-630. HVAC equipment 930 can include any of the systems or devices of HVAC system 100, waterside system 200, or
airside system 300, as described with reference to FIGS. 1-3. For example, HVAC equipment 930 can include one or more chillers, boilers, AHUs, economizers, controllers, actuators, fans, pumps, electronic
valves, and/or other types of equipment which can be operated by controller 640 to affect a variable
state or condition (e.g., temperature, humidity, airflow, lighting, etc.) in or around building 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Fig. 3 of Ridder as modified to include the fourth valve and water condenser of
the system of Fig. 6 of Ridder. One of ordinary skill in the art would have been motivated to make this
modification to control the flow of the chilled fluid in the chilled fluid circuit to operate in both a
mechanical cooling mode and a free cooling mode (Ridder, pg. 16, paragraph 125).
The airside system 300 (Fig. 3) of Ridder as modified does not discloses a compressor configured
to compress a refrigerant provided to the water condenser.
However, the HVAC system 600 (Fig. 6) of Ridder discloses a compressor (Ridder, Fig. 6,
compressor 614) configured to compress a refrigerant provided to the water condenser (Fig. 6 of Ridder
shows the flow of refrigerant moving through compressor 614 on its way to condenser 612).
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the airside system 300 of Ridder as modified to include the compressor configured to
compress a refrigerant provided to the water condenser as taught by the HVAC system 600 of Ridder.
One of ordinary skill in the art would have been motivated to make this modification to circulate the
refrigerant between the condenser 612 and the evaporator 616 (Ridder, pg. 16, paragraph 123). Further,
Ridder discloses how the systems are interchangeable with the HVAC system 100 (Ridder, pg. 19,
paragraph 143, HVAC equipment 930 can include any of a variety of controllable systems or devices in
HVAC system 600. For example, HVAC equipment 930 can include cooling tower 602, fan 604, chiller
610, pumps 620-622, and/or valves 624-630. HVAC equipment 930 can include any of the systems or
devices of HVAC system 100, waterside system 200, or airside system 300, as described with reference
to FIGS. 1-3. For example, HVAC equipment 930 can include one or more chillers, boilers, AHUs, economizers, controllers, actuators, fans, pumps, electronic valves, and/or other types of equipment
which can be operated by controller 640 to affect a variable state or condition (e.g., temperature,
humidity, airflow, lighting, etc.) in or around building 10).
a processor (Ridder, Fig. 9, processor 906) communicatively coupled to the input/output
interface (Fig. 9 of Ridder shows the processor communicatively coupled to the communication
interface 912) and configured to:
receive an outdoor temperature and an indoor setpoint temperature (Fig. 9 of ridder
shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors
914 are disclosed to include measurements of temperature (Ridder, pg. 17, paragraph 133) and
user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder,
pg. 19, paragraph 142);
determine, based on a comparison of the outdoor temperature to the indoor setpoint
temperature, that the system should operate in a low-temperature operating mode (Fig. 11
depicts a flow chart which shows a comparison of TOA (outside air temperature) to TFC (free
cooling temperature) to decide if mechanical cooling should be used. Mechanical cooling is
further disclosed to be used in response to a determination that the actual outside air
temperature is currently above the free cooling temperature threshold and predicted to remain
above the free cooling temperature threshold for at least a predetermined amount of time
(Ridder, pg. 4, paragraph 25));
However, Ridder as modified does not disclose after determining that the system should
operate in the low-temperature operating mode:
cause the first valve to be in an open position such that flow of the coolant is allowed
between the first coolant line and the third coolant line;
cause the second valve to be in the open position such that flow of the coolant is allowed between the second coolant line and the fourth coolant line;
Silva, in the same field of endeavor teaches, disclose after determining that the system
should operate in the low-temperature operating mode:
cause the first valve to be in an open position such that flow of the coolant is allowed
between the first coolant line and the third coolant line (Fig. 2, pg. 10, paragraph 50, In a second, free cooling mode, the valves 43 are positioned to direct the entire fluid flow F into the one or more modules 42 of the fluid economizer 40. Within the heat exchanger assemblies 50 of each module, the fluid F is arranged in a heat exchange relationship with cool ambient air);
cause the second valve to be in the open position such that flow of the coolant is allowed between the second coolant line and the fourth coolant line (Fig. 2, pg. 10, paragraph 50, In a second, free cooling mode, the valves 43 are positioned to direct the entire fluid flow F into the one or more modules 42 of the fluid economizer 40. Within the heat exchanger assemblies 50 of each module, the fluid F is arranged in a heat exchange relationship with cool ambient air);
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the system of Ridder as modified with the operation of the first and second valves during
low-ambient temperature operating mode as taught by Silva. One of ordinary skill in the art would have motivated to make this modification because in free-cooling mode, the evaporator 14 is not used to cool the fluid F. In such examples, the vapor compression cycle 10 need not be operational since all cooling is performed by the fluid economizer 40. (Silva, pg. 10, paragraph 50).
Ridder as modified further discloses cause the third valve to be in the open position such that
flow of the coolant is allowed between the fourth coolant line and the fifth coolant line (Chamoun,
Fig. 3, pg. 6, paragraph 29, In free cooling mode, the compressor 16 is stopped, and both first expansion valve 20 and second expansion valve 34 are closed, such that refrigerant flow through the first condenser 18, the second condenser 28 and the evaporator 22 is stopped. Further, dry cooler valve 44 is set to bypass the second condenser 25 28 and the dry cooler pump 38 is stopped, so there is no fluid flow through the second condenser 28. Input valve 42 is set to direct the first flow of fluid 46 toward the liquid cooler 26. The first flow of fluid 46 circulation is driven by the output pump 48, which urges the first flow of fluid 46 from the cooling location 40, through the liquid cooler 26 where the first flow of fluid 46 is cooled, through the evaporator 22 and back to the cooling location 40) Further, the operation of the third valve is a result of the modification of references used above in the rejection of claim 1. Additionally, when the third valve of Chamoun is modified into the system of Ridder as modified, it would have the same function of the third valve of the claimed invention;
cause the fourth valve to be in the closed position such that flow of the coolant is prevented between the second coolant line and the water condenser (Fig. 8 of Ridder shows valve 626 closed between the condenser 612 and the cooling tower of Ridder. The valve 626 would keep the same configuration when modified into Fig. 3 of Ridder as stated above); and 
cause the three-way valve to be in a position such that flow of the coolant is:
allowed between the coolant input and the fifth coolant line; and
prevented between the fifth coolant line and the third coolant line (Kopko, pg. 2, paragraph 24, A valve 38 may be located at connection point 37 and may direct the cooling fluid to free cooling system 28. In certain embodiments, valve 38 may be a three-way servo controlled valve configured to direct cooling fluid through the free cooling system 28 in one position and to bypass the free cooling system 28 in another position). The three-way valve of Kopko is shown to be configured to switch fluid between circuit depending on the selected operation and would maintain this configuration when modified into Ridder as modified above.

    PNG
    media_image1.png
    844
    765
    media_image1.png
    Greyscale

Annotated Fig. 1 of Chamoun
Regarding claim 19, Ridder as modified discloses the controller of claim 14 (see the combination of references used in the rejection of claim 14 above), wherein the processor (Ridder, Fig. 11, step 1112)  is further configured to, after determining that the combined chiller/free cooling system should operate in the low-temperature operating mode, cause the compressor to turn off (Ridder, Fig. 8, pg. 17, paragraph 130, the flow paths used in the free cooling state are shown in solid lines, whereas the flow paths not used in the free cooling state are shown in broken lines…Chiller 610 is not used and the fluid conduits connecting to chiller 610 are blocked). Further, the compressor 614 is a part of the chiller 610, therefore, if the chiller 610 is not used, neither is the compressor 614.
Regarding claim 20, Ridder as modified discloses the controller of claim 14 (see the combination of references used in the rejection of claim 14 above).
However, the system of Ridder as modified does not disclose wherein the processor is further configured to, after determining that the combined chiller/free cooling system should operate in the low-temperature operating mode, cause a coolant pump of the combined chiller/free cooling system to turn off.
Kopko, in the same field of endeavor, teaches wherein the processor is further configured to, after determining that the combined chiller/free cooling system should operate in the low-temperature operating mode, cause a coolant pump (Fig. 2, pump 68) of the combined chiller/free cooling system to turn off (Pg. 4, paragraph 38, For example, control circuitry 72 may set valve 38 to direct cooling fluid through free cooling system 28 and may disable pump 68 and compressor 58. Control circuitry 72 may operate chiller 12 in the first mode of operation until the temperature of the ambient air reaches a specified value or is a certain amount above the temperature of the cooling fluid).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Ridder as modified to include the coolant pump of Kopko and reprogram the processor of Ridder as modified to turn off the coolant pump during the low-temperature operating mode as taught by Kopko. One of ordinary skill in the art would have been motivated to make this modification to optimize energy input efficiency in different modes of operation. 
Claim(s) 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder as modified by Takahashi; Silva; Chamoun; and Kopko as applied to claims 1, 8 and 14 above, respectively, and further in view of Muthusubramanian (US 20190101314), hereinafter Muthusubramanian.
Regarding claim 2, Ridder as modified discloses the system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein:
 the temperature measurement is a measurement of an outdoor temperature (Fig. 9 of ridder
shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors 914 are disclosed include outdoor air sensors configured to measure the temperature, pressure, humidity, or other attributes of the air outside the building. (Ridder, pg. 18, paragraph 140) and user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder, pg. 19, paragraph 142); and
However, Ridder as modified does not disclose the processor is configured to determine that the combined chiller/free cooling system should operate in the low-temperature operating mode by:
determining a difference between the outdoor air temperature and the indoor setpoint temperature; and
determining that the difference is greater than a predefined threshold value.
Muthusubramanian, in the same field of endeavor, teaches determining a difference (Fig. 8, step
116 sensible load; pg. 7, paragraph 77, Sensible load= b+m*(OAT-Indoor Set Point)) between the outdoor air temperature and the indoor setpoint temperature. 
Muthusubramanian, discloses determining a difference (Fig. 8, step 116 sensible load; pg. 7, paragraph 77, Sensible load= b+m*(OAT-Indoor Set Point)).
Ridder as modified discloses comparing input values to a threshold value to determine when
free cooling should be used (Fig. 11, step 1110).
Therefore, it would have been obvious before the effective filing date of the claimed invention
to reprogram the processor of Ridder as modified to determine a difference between the outdoor
ambient temperature and the indoor setpoint temperature as taught by Muthusubramanian and compare the difference of Muthusubramanian to a threshold value as disclosed by Ridder as modified.
One of ordinary skill in the art would have been motivated to make this modification because the sensible load equation provides a load line that is a true representation of the intensity at which the
HVAC system should operate (Muthusubramanian, pg. 7, paragraph 78). 
Regarding claim 9, Ridder as modified discloses the method of claim 8 (see the combination of references used in the rejection of claim 8 above), wherein:
 the temperature measurement is a measurement of an outdoor temperature (Fig. 9 of ridder
shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors 914 are disclosed include outdoor air sensors configured to measure the temperature, pressure, humidity, or other attributes of the air outside the building. (Ridder, pg. 18, paragraph 140) and user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder, pg. 19, paragraph 142); and
However, Ridder as modified does not disclose the method comprises determining that the combined chiller/free cooling system should operate in the low-temperature operating mode by:
determining a difference between the outdoor air temperature and the indoor setpoint temperature; and
determining that the difference is greater than a predefined threshold value.
Muthusubramanian, in the same field of endeavor, teaches determining a difference (Fig. 8, step
116 sensible load; pg. 7, paragraph 77, Sensible load= b+m*(OAT-Indoor Set Point)) between the outdoor air temperature and the indoor setpoint temperature. 
Muthusubramanian, discloses determining a difference (Fig. 8, step 116 sensible load; pg. 7, paragraph 77, Sensible load= b+m*(OAT-Indoor Set Point)).
Ridder as modified discloses comparing input values to a threshold value to determine when
free cooling should be used (Fig. 11, step 1110).
Therefore, it would have been obvious before the effective filing date of the claimed invention
to reprogram the processor of Ridder as modified to determine a difference between the outdoor
ambient temperature and the indoor setpoint temperature as taught by Muthusubramanian and compare the difference of Muthusubramanian to a threshold value as disclosed by Ridder as modified.
One of ordinary skill in the art would have been motivated to make this modification because the sensible load equation provides a load line that is a true representation of the intensity at which the
HVAC system should operate (Muthusubramanian, pg. 7, paragraph 78). 
Regarding claim 15, Ridder as modified discloses the controller of claim 14 (see the combination of references used in the rejection of claim 14 above), wherein:
 the temperature measurement is a measurement of an outdoor temperature (Fig. 9 of ridder
shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors 914 are disclosed include outdoor air sensors configured to measure the temperature, pressure, humidity, or other attributes of the air outside the building. (Ridder, pg. 18, paragraph 140) and user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder, pg. 19, paragraph 142); and
However, Ridder as modified does not disclose the processor is configured to determine that the combined chiller/free cooling system  should operate in the low-temperature operating mode by:
determining a difference between the outdoor air temperature and the indoor setpoint temperature; and
determining that the difference is greater than a predefined threshold value.
Muthusubramanian, in the same field of endeavor, teaches determining a difference (Fig. 8, step
116 sensible load; pg. 7, paragraph 77, Sensible load= b+m*(OAT-Indoor Set Point)) between the outdoor air temperature and the indoor setpoint temperature. 
Muthusubramanian, discloses determining a difference (Fig. 8, step 116 sensible load; pg. 7, paragraph 77, Sensible load= b+m*(OAT-Indoor Set Point)).
Ridder as modified discloses comparing input values to a threshold value to determine when
free cooling should be used (Fig. 11, step 1110).
Therefore, it would have been obvious before the effective filing date of the claimed invention
to reprogram the processor of Ridder as modified to determine a difference between the outdoor
ambient temperature and the indoor setpoint temperature as taught by Muthusubramanian and compare the difference of Muthusubramanian to a threshold value as disclosed by Ridder as modified.
One of ordinary skill in the art would have been motivated to make this modification because the sensible load equation provides a load line that is a true representation of the intensity at which the
HVAC system should operate (Muthusubramanian, pg. 7, paragraph 78). 
Claim(s) 3, 5, 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder as modified by Takahashi; Silva; Chamoun; and Kopko as applied to claims 1, 8, and 14 above, and further in view of Mukaitani et al. (US 20210123650), hereinafter Mukaitani.
Regarding claim 3, Ridder as modified discloses the system of claim 1 (see the combination of references used in the rejection of claim 1 above).
However, Ridder as modified does not disclose wherein:
the temperature measurement is a measurement of a coolant temperature of coolant in the fifth coolant line;
the processor is configured to determine that the system should operate in the low-temperature operating mode by determining that the coolant temperature is less than a threshold value.
Mukaitani, in the same field of endeavor, teaches wherein:
the temperature measurement is a measurement of a coolant temperature of coolant in the fifth coolant line (Pg. 2-3, paragraph 33, The controller 50 of the free cooling outdoor unit 1 in operation determines, based on a temperature detected by the load temperature detection sensor 22 housed in the same housing 2 as the controller 50, whether or not the temperature of a load heat medium reaches a target temperature set in advance…when the controller 50 of the free cooling outdoor unit 1 in operation determines that the temperature of the load heat medium does not reach the target temperature, the processing proceeds to step S3);
the processor is configured to determine that the system should operate in the low-temperature operating mode by determining that the coolant temperature is less than a threshold value (Pg. 3, paragraph 36, The main controller 50 instructs, via the communication units 60, the controller 50 of one of the free cooling outdoor units 1 not in operation to start the operation of the free cooling outdoor unit 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Ridder as modified to compare a coolant temperature to a threshold to determine the system should operate in the low-ambient temperature mode as taught by Mukaitani. One of ordinary skill in the art would have been motivated to make this modification because fine control can be performed depending on a load and hence, energy saving can be achieved (Mukaitani, pg. 1, paragraph 7).
Regarding claim 5, Ridder as modified discloses the system of claim 1 (see the combination of references used in the rejection of claim 1 above).
However, Ridder as modified does not disclose the system further comprising, for each coil of the first set of coils and the second set of coils, at least a corresponding fan.
Mukaitani, in the same field of endeavor, teaches for each coil of the first set of coils and the second set of coils, at least a corresponding fan (Fig. 1, fans 3, first heat exchanger 12). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the first and second set of coils of the system disclosed by Ridder as modified to each include a corresponding fan as taught by Mukaitani. One of ordinary skill in the art would have been motivated to make this modification to cool the heat medium (Mukaitani, pg. 2, paragraph 24).
Regarding claim 10, Ridder as modified discloses the method of claim 8 (see the combination of references used in the rejection of claim 8 above).
However, Ridder as modified does not disclose wherein:
the temperature measurement is a measurement of a coolant temperature of coolant in the fifth coolant line;
the method comprises determining that the combined chiller/free cooling system should operate in the low-temperature operating mode by determining that the coolant temperature is less than a threshold value.
Mukaitani, in the same field of endeavor, teaches wherein:
the temperature measurement is a measurement of a coolant temperature of coolant in the fifth coolant line (Pg. 2-3, paragraph 33, The controller 50 of the free cooling outdoor unit 1 in operation determines, based on a temperature detected by the load temperature detection sensor 22 housed in the same housing 2 as the controller 50, whether or not the temperature of a load heat medium reaches a target temperature set in advance…when the controller 50 of the free cooling outdoor unit 1 in operation determines that the temperature of the load heat medium does not reach the target temperature, the processing proceeds to step S3);
the processor is configured to determine that the system should operate in the low-temperature operating mode by determining that the coolant temperature is less than a threshold value (Pg. 3, paragraph 36, The main controller 50 instructs, via the communication units 60, the controller 50 of one of the free cooling outdoor units 1 not in operation to start the operation of the free cooling outdoor unit 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Ridder as modified to compare a coolant temperature to a threshold to determine the system should operate in the low-ambient temperature mode as taught by Mukaitani. One of ordinary skill in the art would have been motivated to make this modification because fine control can be performed depending on a load and hence, energy saving can be achieved (Mukaitani, pg. 1, paragraph 7).
Regarding claim 16, Ridder as modified discloses the controller of claim 14 (see the combination of references used in the rejection of claim 14 above).
However, Ridder as modified does not disclose wherein:
the temperature measurement is a measurement of a coolant temperature of coolant in the fifth coolant line;
the processor is configured to determine that the combined chiller/free cooling system should operate in the low-temperature operating mode by determining that the coolant temperature is less than a threshold value.
Mukaitani, in the same field of endeavor, teaches wherein:
the temperature measurement is a measurement of a coolant temperature of coolant in the fifth coolant line (Pg. 2-3, paragraph 33, The controller 50 of the free cooling outdoor unit 1 in operation determines, based on a temperature detected by the load temperature detection sensor 22 housed in the same housing 2 as the controller 50, whether or not the temperature of a load heat medium reaches a target temperature set in advance…when the controller 50 of the free cooling outdoor unit 1 in operation determines that the temperature of the load heat medium does not reach the target temperature, the processing proceeds to step S3);
the processor is configured to determine that the system should operate in the low-temperature operating mode by determining that the coolant temperature is less than a threshold value (Pg. 3, paragraph 36, The main controller 50 instructs, via the communication units 60, the controller 50 of one of the free cooling outdoor units 1 not in operation to start the operation of the free cooling outdoor unit 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Ridder as modified to compare a coolant temperature to a threshold to determine the system should operate in the low-ambient temperature mode as taught by Mukaitani. One of ordinary skill in the art would have been motivated to make this modification because fine control can be performed depending on a load and hence, energy saving can be achieved (Mukaitani, pg. 1, paragraph 7).
Regarding claim 18, Ridder as modified discloses the controller of claim 14 (see the combination of references used in the rejection of claim 14 above).
However, Ridder as modified does not disclose wherein the combined chiller/free cooling system further comprises, for each coil of the first set of coils and the second set of coils, at least a corresponding fan.
Mukaitani, in the same field of endeavor, teaches for each coil of the first set of coils and the second set of coils, at least a corresponding fan (Fig. 1, fans 3, first heat exchanger 12). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the first and second set of coils of the system disclosed by Ridder as modified to each include a corresponding fan as taught by Mukaitani. One of ordinary skill in the art would have been motivated to make this modification to cool the heat medium (Mukaitani, pg. 2, paragraph 24).
Claim(s) 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder as modified by Takahashi; Silva; Chamoun; and Kopko as applied to claims 1, 8 and 14 above, and further in view of Kirkman et al. (US 20220186944), hereinafter Kirkman.
Regarding claim 4, Ridder as modified discloses the system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein:
the temperature measurement is a measurement of an outdoor temperature (Fig. 9 of ridder
shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors 914 are disclosed include outdoor air sensors configured to measure the temperature, pressure, humidity, or other attributes of the air outside the building. (Ridder, pg. 18, paragraph 140) and user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder, pg. 19, paragraph 142); and
the processor is configured to:
determine that the outside temperature is less than a threshold valve (Fig. 11, step 1110).
However, Ridder as modified, does not disclose in response to determining the outside temperature is less than a threshold value, cause each of the first and second valve to move to a closed position. 
Kirkman, in the same field of endeavor, teaches in response to determining the outside temperature is less than a threshold value, cause each of the first and second valve to move to a closed position (Pg. 2, paragraph 26, In an embodiment, cooling tower circuit can include three-way valves 118 that, together, can allow one of mechanical cooling circuit 106 or heat exchanger 104 to be selectively bypassed. In embodiments, a series of two-way valves can be used at the position of the three-way valves, with a two-way valves following branching where the three-way valves are shown in FIG. 1, to allow mechanical cooling circuit 106 or heat exchanger 104 to be selectively bypassed; Pg. 4, paragraph 36, In an embodiment, the cooling tower circuit 102 can bypass mechanical cooling circuit 106. The mechanical cooling circuit 106 is not in operation in the free cooling mode shown in FIG. 2B). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Ridder as modified to close the first and second valves of Ridder as modified in the low-ambient temperature operating mode as taught by Kirkland. One of ordinary skill in the art would have been motivated to make this modification to achieve a target cooling load process fluid temperature based on the exchange of heat between the cooling tower circuit process fluid and the cooling load process fluid at heat exchanger 104 (Kirkman, Pg. 4, paragraph 36).
Regarding claim 11, Ridder as modified discloses the method of claim 8 (see the combination of references used in the rejection of claim 8 above), wherein:
the temperature measurement is a measurement of an outdoor temperature (Fig. 9 of ridder
shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors 914 are disclosed include outdoor air sensors configured to measure the temperature, pressure, humidity, or other attributes of the air outside the building. (Ridder, pg. 18, paragraph 140) and user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder, pg. 19, paragraph 142); and
the method further comprises:
determine that the outside temperature is less than a threshold valve (Fig. 11, step 1110).
However, Ridder as modified, does not disclose in response to determining the outside temperature is less than a threshold value, cause each of the first and second valve to move to a closed position. 
Kirkman, in the same field of endeavor, teaches in response to determining the outside temperature is less than a threshold value, cause each of the first and second valve to move to a closed position (Pg. 2, paragraph 26, In an embodiment, cooling tower circuit can include three-way valves 118 that, together, can allow one of mechanical cooling circuit 106 or heat exchanger 104 to be selectively bypassed. In embodiments, a series of two-way valves can be used at the position of the three-way valves, with a two-way valves following branching where the three-way valves are shown in FIG. 1, to allow mechanical cooling circuit 106 or heat exchanger 104 to be selectively bypassed; Pg. 4, paragraph 36, In an embodiment, the cooling tower circuit 102 can bypass mechanical cooling circuit 106. The mechanical cooling circuit 106 is not in operation in the free cooling mode shown in FIG. 2B). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Ridder as modified to close the first and second valves of Ridder as modified in the low-ambient temperature operating mode as taught by Kirkland. One of ordinary skill in the art would have been motivated to make this modification to achieve a target cooling load process fluid temperature based on the exchange of heat between the cooling tower circuit process fluid and the cooling load process fluid at heat exchanger 104 (Kirkman, Pg. 4, paragraph 36).
Regarding claim 17, Ridder as modified discloses the controller of claim 14 (see the combination of references used in the rejection of claim 14 above), wherein:
the temperature measurement is a measurement of an outdoor temperature (Fig. 9 of ridder
shows the processer 906 communicating with the sensors 914 and user devices 918. Sensors 914 are disclosed include outdoor air sensors configured to measure the temperature, pressure, humidity, or other attributes of the air outside the building. (Ridder, pg. 18, paragraph 140) and user devices 918 are disclosed to allow a user to provide controller 640 with setpoints (Ridder, pg. 19, paragraph 142); and
the processor is configured to:
determine that the outside temperature is less than a threshold valve (Fig. 11, step 1110).
However, Ridder as modified, does not disclose in response to determining the outside temperature is less than a threshold value, cause each of the first and second valve to move to a closed position. 
Kirkman, in the same field of endeavor, teaches in response to determining the outside temperature is less than a threshold value, cause each of the first and second valve to move to a closed position (Pg. 2, paragraph 26, In an embodiment, cooling tower circuit can include three-way valves 118 that, together, can allow one of mechanical cooling circuit 106 or heat exchanger 104 to be selectively bypassed. In embodiments, a series of two-way valves can be used at the position of the three-way valves, with a two-way valves following branching where the three-way valves are shown in FIG. 1, to allow mechanical cooling circuit 106 or heat exchanger 104 to be selectively bypassed; Pg. 4, paragraph 36, In an embodiment, the cooling tower circuit 102 can bypass mechanical cooling circuit 106. The mechanical cooling circuit 106 is not in operation in the free cooling mode shown in FIG. 2B). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processor of Ridder as modified to close the first and second valves of Ridder as modified in the low-ambient temperature operating mode as taught by Kirkland. One of ordinary skill in the art would have been motivated to make this modification to achieve a target cooling load process fluid temperature based on the exchange of heat between the cooling tower circuit process fluid and the cooling load process fluid at heat exchanger 104 (Kirkman, Pg. 4, paragraph 36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schwegler et al. (US 20190277530) discloses a similar t
Bush et al. (US 20210102726) discloses a similar low ambient temperature operation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner
Art Unit 3763                                                                                                                                                                                         10/25/2022

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763